

117 HRES 98 IH: Recognizing the 100th anniversary of the Department of Minnesota Veterans of Foreign Wars.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 98IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Hagedorn (for himself, Mr. Emmer, Mr. Stauber, Mrs. Fischbach, Mr. Phillips, and Ms. Craig) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONRecognizing the 100th anniversary of the Department of Minnesota Veterans of Foreign Wars.Whereas the Department of Minnesota Veterans of Foreign Wars (VFW) was founded on January 17, 1921;Whereas Minnesota VFW membership has over 200 posts in Minnesota, serving over 32,000 veterans who have served honorably in a foreign war or overseas operation recognized by a campaign medal;Whereas Minnesota VFW membership has over 21,000 auxiliary members, consisting of fathers, mothers, sisters, brothers, sons, daughters, grandfathers, grandmothers, grandsons, and granddaughters of those that have honorably served in the Armed Forces of the United States;Whereas the purpose of the Minnesota VFW is to preserve and support the patriotic and historical interests of our country, our communities, and our veterans, and to strengthen the common bonds of the men and women who have served, by assisting them and their families, and enhancing their quality of life;Whereas the Minnesota VFW is dedicated to implementing programs, services, and assistance to veteran members and their families, including—(1)veterans services;(2)legislative services;(3)national military services;(4)the Buddy Poppy program;(5)national security and foreign affairs advocacy programs;(6)the VFW Action Corps;(7)youth development, scholarships, and recognition; and(8)citizenship education and community services; andWhereas the Minnesota VFW has honorably served veterans and their families for a century: Now, therefore, be itThat the House of Representatives recognizes the Department of Minnesota Veterans of Foreign Wars for 100 years of dutiful service to veterans across the State of Minnesota.